Title: Thomas Jefferson to Hezekiah Niles, 19 January 1817
From: Jefferson, Thomas
To: Niles, Hezekiah


          
            Sir
            Monticello Jan. 19. 17.
          
          Accept my thanks for the specimen you have been so kind as to send me of the new preparation of mucilaginous substances for clarifying liquors. it is in the neatness of the manner of preparation, and equality of distribution on catgut, I suppose, that what there is of invention in it consists; as the clarifying powers of the mucilages, animal and vegetable, have been always known.
          I am sorry it is not in my power to assist you with any thing towards the collection of revolutionary speeches proposed by your correspondent in the Register of Nov. 23. I did not even know of the existence in print of those he mentions. if I ever possessed any they have all gone with my library to Congress, and my memory does not enable me even to refer to them. if such a collection can be made to any extent, there can be no doubt of it’s value; but where the materials are to be found I am entirely ignorant. Accept my friendly and respectful salutations
          Th: Jefferson
        